DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 02/12/2020 is acknowledged. Claims 1-5 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (EP 2096370) in view of Kaneka Corporation (JPS49-004062) and Nicola et al. (US PG Pub. 2012/0122387).
Regarding claim 1, Yoshikawa an indoor unit (1) for an air conditioner, the indoor unit comprising an air guiding plate (cover panel 8 with wind guide plate 7) provided to an indoor-unit body (2) of the indoor unit, and configured to open and close an outlet of air and guide the air blown out from the outlet (Figs. 1 and 3; paragraphs 53-54), wherein the air guiding plate is formed of foam resin (foamed layer 812; paragraph 80), the indoor unit comprises an attachment for attaching the air guiding plate to the indoor-unit body (metal shaft embedded as upper shaft 11; paragraph 83), and the attachment is formed of non-foam material (metal), and has at least a portion embedded in the air guiding plate (paragraph 83).
Yoshikawa does not explicitly teach the attachment is formed of non-foam resin.
Kaneka teaches it is known to overcome the shortcomings of attaching molded bodies of various materials by using a method by interposing a foamed synthetic resin to any type of plastic material to achieve a simple and strong connection between the two materials (see pages 1-2 of the machine translation). Nicola also teaches the use of a variety of plastics including acrylonitrile-styrene-butadiene (ABS) as a known type of moldable plastic having good dimensional stability (paragraph 24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the indoor unit of Yoshikawa to have the attachment be formed of non-foam resin (ABS plastic) embedded with the foam resin taught by Kaneka in order to provide a simple and strong connection between the materials of the guide plate that avoids the high cost, long manufacturing time, stress concentrations and insufficient strength of the conventionally connected materials.
Regarding claim 2, Yoshikawa as modified discloses the indoor unit according to claim 1, wherein the air guiding plate (7, 8) is formed integrally with the attachment (11; paragraphs 95-96) by insert molding. It is noted that claim XXX contains a product by process limitation (i.e. insert molding) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, Yoshikawa as modified discloses the indoor unit according to claim 1, wherein the attachment (11) is shaped into a protrusion (shaft) to be inserted in a recess provided to the indoor-unit body (paragraph 58).
Regarding claim 4, Yoshikawa as modified discloses the indoor unit according to claim 1, wherein the attachment is shaped into a recess in which a protrusion provided to the indoor-unit body is inserted (paragraph 58).
Regarding claim 5, Yoshikawa as modified discloses the indoor unit according to claim 1, wherein the air guiding plate includes a coating layer (exterior material 811, decorative sheet 813) coating a surface of the air guiding plate (Fig. 7; paragraphs 80-83).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.